             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                           4:18-CR-3008
    vs.
                                                       ORDER
JAMES MICHAEL PAPAZIAN,
               Defendant.


    IT IS ORDERED that:

    1.    The Government’s unopposed Motion to Continue Sentencing
          (filing 108) is granted.

    2.    Defendant James Michael Papazian’s sentencing is continued to
          July 25, 2019, at 9:00 a.m., before the undersigned United States
          District Judge, in Courtroom No. 1, Robert V. Denney United
          States Courthouse and Federal Building, 100 Centennial Mall
          North, Lincoln, Nebraska. The defendant shall be present at the
          hearing.

    Dated this 30th day of April, 2019.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
